Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Gueret (US Pat # 6,883,995) teaches a method for making up skin comprising forming on a deposit of a foundation composition applied to the skin (Col 8, Lines 18-21) a discontinuous deposit of islets of corrective composition and having optical properties that locally modify appearance of makeup so as to create a pattern reproducing appearance of skin relief and/or colour heterogeneities (as the applicator is porous foam, it will inherently provide a pattern during application defined by the liquid held in the islets), the islets comprising at the same time islets having a largest dimension A between 0.8 and 2 mm (10 and Col 5, Lines 50-51), islets having a largest dimension B greater than 2 mm and less than or equal to 3 mm (17' and Col 6, Lines 4-6) and islets having a largest dimension C (17") greater than A and B; a number of islets having a largest dimension between 0.8 and 2 mm being greater than a number of islets having a largest dimension greater than 2 mm and less than or equal to 3 mm and greater than a number of islets having largest dimension C (See Figure 5 which shows that the number of pores in a section increased as the diameter of the pores decreases).
Gueret does not teach the corrective composition foundation comprises a red dye and the largest dimension C to be greater than 3 mm and less than or equal to 5 mm, where such islets are configured to take up and dispense product. 
None of the prior art teach or suggest providing for use of an applicator for taking up and dispensing cosmetic, where such action is undertaken by pores having dimensions greater than 3mm, less than equal to 5mm and between 0.8 and 2mm such that product applied from these pores will provide a pattern of corrective composition of the skin. Optimizing pore size to providing an applicator that will reproduce a pattern of deposited cosmetic related to the pore size is not taught or suggested by the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489.  The examiner can normally be reached on M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772  

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772